Case: 3:20-cv-00224-NBB-RP Doc #: 66-24 Filed: 02/02/21 1 of 3 PageID #: 941




               EXHIBIT 24
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-24 Filed: 02/02/21 2 of 3 PageID #: 942



Lisa Carwyle

From:                              Lisa Carwyle
Sent:                              Friday, January 4, 2019 1:35 PM
To:                                Oxford Maker's Market
Subject:                           RE: Oxford Maker's Market December facility use permit application


These dates are approved:
Feb 2
March 2
April 6
May 4
June 1
July 6
August 3
Sept 7
Oct 5
Nov 2

These are not:
Nov 28 & 29
Dec 7

Thanks and I apologize I'm just getting back with you.


Lisa D. Carwyle
County Administrator
Lafayette County
662-236-2717


    Original Message
From: Oxford Maker's Market [mailto:oxfordmakersmarket@gmail.com)
Sent: Friday, October 12, 2018 1:44 PM
To: Lisa Carwyle <LCarwyle@lafayettecoms.com>
Subject: Oxford Maker's Market December facility use permit application

Hey Lisa,
I have attached the facility use permit application for December 7, 2019. 1 had to send it in a separate message due to
attachment size restrictions.

The dates applied for are as follows...

The dates are as follows...

February 2, 2019
March 2, 2019
April 6, 2019
May 4, 2019
                                                Lafayette County
                                                Lafayette County D00000055
                                                                 DOC000055
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-24 Filed: 02/02/21 3 of 3 PageID #: 943

June 1, 2019
July 6, 2019
August 3, 2019
September 7, 2019
October 5, 2019
November 2, 2019
November 28, 2019
November 29, 2019
December 7, 2019

Thanks


J-MAN & Amanda Heavner
Oxford Maker's Market Directors
oxfordmakersmarket.org
www.facebook.com/OxfordMakersMarket




                                      Lafayette County
                                      Lafayette County D00000056
                                                       DOC000056
